Exhibit 10.1

AMENDMENT NO. 5 TO LOAN AND SECURITY AGREEMENT DATED FEBRUARY 4, 2004,

BETWEEN DELPHAX TECHNOLOGIES INC. AND LASALLE BUSINESS CREDIT, LLC

This Amendment No. 5 (this “Amendment”), made and entered into as of March 29,
2006, is by and between Delphax Technologies Inc., a Minnesota Corporation (the
“U.S. Borrower”) and LaSalle Business Credit, LLC, a Delaware limited liability
company (the “U.S. Lender”).

RECITAL

A. The U.S. Borrower and the U.S. Lender have entered into that certain Loan and
Security Agreement dated as of February 4, 2004, as amended by Amendment No. 1
to Loan and Security Agreement dated as of February 24, 2004, as amended by
Amendment No. 2 to Loan and Security Agreement dated as of July 30, 2004, as
amended by Amendment No. 3 to Loan and Security Agreement dated as of
December 21, 2004, and as amended by Amendment No. 4 to Loan and Security
Agreement dated as of February 11, 2005 (as amended, the “U.S. Loan Agreement”).

B. The U.S. Borrower and the U.S. Lender now desire to amend the U.S. Loan
Agreement, subject to the terms and conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Amendment. The U.S. Borrower and the U.S. Lender agree that Section 10 of the
U.S. Loan Agreement is hereby amended by deleting the clause “January 31, 2007”
as it appears therein and by substituting in lieu thereof the clause “April 30,
2007”.

2. Conditions Precedent. The amendment contained in this Amendment shall become
effective upon delivery by the U.S. Borrower to the U.S. Lender of, and
compliance by the U.S. Borrower with, the following:

(a) This Amendment, duly executed by the U.S. Borrower and the U.S. Lender.

(b) The Reaffirmation of Guarantee attached hereto, duly executed by Delphax
Technologies Canada Limited.

3. Representations and Warranties. The U.S. Borrower hereby represents and
warrants to the U.S. Lender as follows:

(a) that on and as of the date hereof and after giving effect to this Amendment
there will exist no Default or Event of Default (as defined in the U.S. Loan
Agreement) under the U.S. Loan Agreement as amended by this Amendment on such
date which has not been waived by the U.S. Lender.

(b) the U.S. Borrower has the power and legal right and authority to enter into
this Amendment and any other document or instrument to be executed by the U.S.
Borrower in connection with this Amendment (collectively, the “Amendment
Documents”) and has duly authorized as appropriate the execution and delivery of
the relevant Amendment Documents by proper corporate action.

4. Ratification of U.S. Loan Agreement. Except as expressly amended hereby, the
U.S. Loan Agreement is hereby ratified and confirmed by the parties hereto and
remain in full force and effect in accordance with the terms thereof.

5. Subordinated Creditor Consent. The U.S. Borrower shall (a) undertake its best
efforts to, within 30 days of the date of this Amendment, deliver to the U.S.
Lender the Acknowledgment and Agreement of



--------------------------------------------------------------------------------

Subordinated Creditor (collectively, the “Subordinated Creditor Consent”) set
forth at the end of this Amendment, duly executed by Tate Capital Partners Fund,
LLC (the “Subordinated Creditor”) and (b) undertake its best efforts to cause
the Subordinated Creditor to not require the U.S. Borrower to execute and
deliver any other amendments to its loan documents with the Subordinated
Creditors or to pay any fees to the Subordinated Creditor as a condition to
executing its Subordinated Creditor Consent.

6. General Release. The U.S. Borrower hereby absolutely and unconditionally
releases and forever discharges the U.S. Lender, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the U.S. Borrower has had, now has
or has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

DELPHAX TECHNOLOGIES INC. By:  

/s/ Jay A. Herman

Print Name:   Jay A. Herman Title:   President & CEO LASALLE BUSINESS CREDIT,
LLC By:  

/s/ Bradley E. Handrich

Print Name:   Bradley E. Handrich Title:   VP



--------------------------------------------------------------------------------

REAFFIRMATION OF GUARANTEE

Delphax Technologies Canada Limited, in its capacity as a guarantor of the
indebtedness of Delphax Technologies Inc. (the “U.S. Borrower”) to LaSalle
Business Credit, LLC (the “U.S. Lender”), pursuant to the Guarantee dated as of
February 4, 2004 (the “Guarantee”), hereby (i) acknowledges receipt of the
foregoing Amendment; (ii) consents to the terms and execution thereof;
(iii) reaffirms its obligations to the U.S. Lender pursuant to the terms of the
Guarantee; and (iv) acknowledges that the U.S. Lender may amend, restate,
extend, renew or otherwise modify the Loan and Security Agreement with the U.S.
Borrower and any indebtedness or agreement of the U.S. Borrower, or enter into
any agreement or extend additional or other credit accommodations to the U.S.
Borrower, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the U.S. Borrower under the Guarantee.

 

DELPHAX TECHNOLOGIES CANADA LIMITED By:  

/s/ Jay A. Herman

Print Name:   Jay A. Herman Title:   President & CEO



--------------------------------------------------------------------------------

ACKNOWLEDGMENT AND AGREEMENT OF SUBORDINATED CREDITOR

The undersigned, a subordinated creditor of Delphax Technologies Inc. (the “U.S.
Borrower”) pursuant to a Subordination Agreement dated as of February 4, 2004
(the “Subordination Agreement”) between the undersigned and LaSalle Business
Credit, LLC (the “U.S. Lender”) hereby (i) acknowledges receipt of the foregoing
Amendment; (ii) consents to the terms and execution thereof; and (iii) reaffirms
its obligations to the U.S. Lender pursuant to the terms of its Subordination
Agreement.

 

TATE CAPITAL PARTNERS FUND, LLC By:  

/s/ Frank McEvoy

Print Name:   Frank McEvoy Title:   General Partner